—In an action to recover damages for medical malpractice, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Joseph, J.), dated March 22, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly granted the defendants’ motion for summary judgment. The defendants established a prima facie case through the affirmation of their expert witness that the treatment provided to the plaintiff fell within accepted standards of orthopedic care (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Pick v Hodes, 298 AD2d 489, 490 [2002]; Eisen v Mather Mem. Hosp., 278 AD2d 272 [2000]; Heshin v Levitt, 273 AD2d 442 [2000]; O’Shaughnessy v Hines, 248 AD2d 687, 688 [1998]). The affirmation of the plaintiff’s expert submitted in opposition to the defendants’ motion failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., supra; Pick v Hodes, supra; Ventura v Beth Israel Med. Ctr., 297 AD2d 801, 803 [2002]; Wilson v Buffa, 294 AD2d 357, 358 [2002], lv denied 98 NY2d 611 [2002]; O’Shaughnessy v Hines, supra).
The plaintiff’s remaining contentions are without merit. Santucci, J.P., Friedmann, Luciano and Rivera, JJ., concur.